Appeal by the defendant from two judgments of the County Court, Suffolk County (Cacciabaudo, J.), both rendered April 15, 1985, convicting her of attempted criminal possession of a forged instrument in the second degree under indictment No. 2090/83 and bail jumping in the second degree under S.C.I. No. 139/85, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that she was deprived of the effective assistance of counsel is devoid of merit. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.